Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) presented have been considered but are moot in view of new ground of rejection.

Claim Rejections - 35 USC § 112
Claims 1-11 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are rejected specifically in view of the limitation “…and wherein the internal lead is void of any connection outside the housing” in claims 1, 14 and 15.
There does not seem to be a clear support for the claimed limitation. It is noted that the written specification of the application does not the specific limitation nor does it provide in teachings that suggest the claimed limitation.
Referring to the drawing of the application, the claimed limitation does not seem to be supported. Referring to Figs. 8 and 10, all connection to/from the light emitting diode light source or the light emitting diode driver ends at an edge of or extends beyond the edge of the housing.
Fig. 12 seems to be the closest support for the claimed limitation, however, the figure is not a complete depiction of the present invention.
For examination purpose, the claimed limitation would be understood as presented with the assumption that a clear support will be provided.

Claim 14 recites the limitation "the at least one light emitting diode light source" in line 16-17.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 8-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. [US PGPUB 20200066698] in view of van der Gucht (hereinafter Huang).

Regarding claim 1, Huang teaches a light emitting diode package, comprising:
a housing (10, Fig. 11/12), wherein the housing comprises a top compartment (portion of 10 above frame 18, Fig. 8) having an aperture (opening in which material 11 is formed, Fig. 12) and a bottom compartment (portion of 10 below frame 18, Fig. 12) having an aperture (opening in which material 12 is formed, Fig. 12);
a lead frame (18, Para 55), wherein the lead frame comprises a first electrode (left electrode 18, Fig. 12) and a second electrode (right electrode 18, Fig. 12), and wherein the lead frame is positioned between the top compartment and the bottom compartment of the housing (Fig. 12);
at least one light emitting diode light source (LED 14, Para 52), wherein the at least one light emitting diode light source is associated with the aperture of the top compartment of the housing (Fig. 12);
a light emitting diode driver (15, Para 53, Fig. 12), wherein the light emitting diode driver is associated with the aperture of the bottom compartment of the housing (Fig. 12); and 
wherein the aperture of the top compartment of the housing and the aperture of the bottom compartment of the housing are positioned in a back-to-back configuration (Fig. 12); and 
wherein an internal lead (right lead 18 (wherein the right lead is an internal lead, Fig. 12) or one of the other right lead, Para 55, Fig. 12) connects the light emitting diode driver and the at least one light emitting diode light source in a back-to-back configuration (Fig. 12), and wherein the internal lead is void of any connection outside of the housing (Para 55).

Regarding claim 2, Huang teaches a light emitting diode package wherein the top compartment of the housing is positioned above a top surface of the lead frame (Fig. 12).

Regarding claim 3, Huang teaches a light emitting diode package wherein the bottom compartment of the housing is positioned below a bottom surface of the lead frame (Fig. 12).

Regarding claim 8, Huang teaches a light emitting diode package wherein the area of the first electrode and the area of the second electrode are not equal (Fig. 8).

Regarding claim 9, Huang teaches a light emitting diode package wherein the at least one light emitting diode light source comprises three light emitting diode light sources (Fig. 11).

Regarding claim 10, Huang teaches a light emitting diode package wherein the three light emitting diode light sources comprise the same color and/or intensity (wherein the LED are the same i.e. LED 14s, Para 42).

Regarding claim 13, Huang teaches a light emitting diode package wherein the light emitting diode driver comprises the ability to allow LEDs to be triggered and locked with a designated brightness and/or color and/or enables current tuning with response to ambient temperature (Para 53).

Regarding claim 14, Huang teaches a light emitting diode package, comprising: 
a housing (10, Fig. 11/12), wherein the housing comprises a top compartment (portion of 10 above frame 18, Fig. 12) having an aperture (opening in which material 11 is formed, Fig. 12) and a bottom compartment (portion of 10 below frame 18, Fig. 12) having an aperture (opening in which material 12 is formed, Fig. 12);
a lead frame (18, Para 55), wherein the lead frame comprises a first electrode (left electrode 18, Fig. 12) and a second electrode (right electrode 18, Fig. 12), and wherein the lead frame is positioned between the top compartment and the bottom compartment of the housing (Fig. 12);
three light emitting diode light sources (14, Para 52, Fig. 11), wherein the three light emitting diode light sources are associated with the aperture of the top compartment of the housing (Fig. 12);

a light emitting diode driver (15, Para 53, Fig. 12), wherein the light emitting diode driver is associated with the aperture of the bottom compartment of the housing (Fig. 12); 
wherein the aperture of the top compartment of the housing and the aperture of the bottom compartment of the housing are positioned in a back-to-back configuration (Fig. 12);

wherein the three light emitting diode light sources comprise the same or different colors and/or intensities (Para 42, wherein the LEDs are the same i.e. LED 14s) ; and 
wherein an internal lead (right lead 18 (wherein the right lead is an internal lead, Fig. 12) or one of the other right lead, Para 55, Fig. 12) connects the light emitting diode driver and the at least one light emitting diode light source in a back-to-back configuration (Fig. 12), and wherein the internal lead is void of any connection outside of the housing (Para 55)


Claims 4-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Kim et al. [US PGPUB 20120286310] (hereinafter Kim).
 
Regarding claim 4, Huang teaches the limitation of the claim upon which it depends.
Huang does not specifically teach wherein the first electrode comprises an anode.
Referring to the invention of Kim, Kim teaches a light emitting package wherein the lead frame of the package is of two parts 10 and 20 (anode and cathode, Para 50, Fig. 5);
wherein the light emitting diode of the package is mounted on/wire bonded via a terminal to the cathode lead frame of the package (Fig. 5) and the light emitting diode has another terminal wire bonded to the anode of the package (Para 50, Fig. 5).
In view of such teaching by Kim, it would have been obvious to a person having ordinary skills in the art to have the first electrode of Huang’s invention comprises an anode based on the rationale of combining prior art teaching to improve similar devices in the same way (MPEP 2143).

Regarding claim 5, Huang teaches the limitation of the claim upon which it depends.
Huang does not specifically teach wherein the second electrode comprises a cathode.
Referring to the invention of Kim, Kim teaches a light emitting package wherein the lead frame of the package is of two parts 10 and 20 (anode and cathode, Para 50, Fig. 5);
wherein the light emitting diode of the package is mounted on/wire bonded via a terminal to the cathode lead frame of the package (Fig. 5) and the light emitting diode has another terminal wire bonded to the anode of the package (Para 50, Fig. 5).
In view of such teaching by Kim, it would have been obvious to a person having ordinary skills in the art to have the second electrode of Huang’s invention comprises an cathode based on the rationale of combining prior art teaching to improve similar devices in the same way (MPEP 2143).

Regarding claim 6, the modified device of Huang in view of Kim teaches a light emitting diode package wherein the first electrode comprises a pair of anodes (where Huang teaches pair of electrode (Fig. 7) and Kim teaches anode).

Regarding claim 7, the modified device of Huang in view of Kim teaches a light emitting diode package wherein the first electrode comprises a pair of cathodes (where Huang teaches pair of electrode (Fig. 7) and Kim teaches cathode).

Regarding claim 15, Huang teaches a light emitting diode package, comprising: 
a housing (10, Fig. 11/12), wherein the housing comprises a top compartment (portion of 10 above frame 18, Fig. 12) having an aperture (opening in which material 11 is formed, Fig. 12) and a bottom compartment (portion of 10 below frame 18, Fig. 12) having an aperture (opening in which material 12 is formed, Fig. 12);
a lead frame (18, Para 55), wherein the lead frame comprises a first electrode (left electrode 18, Fig. 12) and a second electrode (right electrode 18, Fig. 12), and wherein the lead frame is positioned between the top compartment and the bottom compartment of the housing (Fig. 12);
at least one light emitting diode light source (14, Para 52), wherein the at least one light emitting diode light source is associated with the aperture of the top compartment of the housing (Fig. 12);
a light emitting diode driver (15, Para 53, Fig. 12), wherein the light emitting diode driver is associated with the aperture of the bottom compartment of the housing (Fig. 12); 
wherein the aperture of the top compartment of the housing and the aperture of the bottom compartment of the housing are positioned in a back-to-back configuration (Fig. 12);

wherein the top compartment of the housing is positioned above a top surface of the lead frame (Fig. 12); and
wherein the bottom compartment of the housing is positioned below a bottom surface of the lead frame (Fig. 12); and 
wherein an internal lead (right lead 18 (wherein the right lead is an internal lead, Fig. 12) or one of the other right lead, Para 55, Fig. 12) connects the light emitting diode driver and the at least one light emitting diode light source in a back-to-back configuration (Fig. 12), and wherein the internal lead is void of any connection outside of the housing (Para 55).
Huang does not specifically disclose wherein the first electrode comprises an anode;

wherein the second electrode comprises a cathode; and
Referring to the invention of Kim, Kim teaches a light emitting package wherein the lead frame of the package is of two parts 10 and 20 (anode and cathode, Para 50, Fig. 5);
wherein the light emitting diode of the package is mounted on/wire bonded via a terminal to the cathode lead frame of the package (Fig. 5) and the light emitting diode has another terminal wire bonded to the anode of the package (Para 50, Fig. 5).
In view of such teaching by Kim, it would have been obvious to a person having ordinary skills in the art to have the second electrode of Huang’s invention comprises an cathode based on the rationale of combining prior art teaching to improve similar devices in the same way (MPEP 2143).
In view of such combination, a person having ordinary skills in the art will understand that the claimed invention would be met.

	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Wicke et al. [US PGPUB 20180219125] (hereinafter Wicke).
 
Regarding claim 11, Huang teaches the limitation of the claim upon which it depends.
Huang does not specifically teach wherein the at least one light emitting diode light source comprises an RGB light emitting diode light source.
Referring to the invention of Wicke, Wicke teaches that it is well-known in the art to use RGB-LEDs or single-color LEDs in package (Para 2);
specifically, wherein the light emitting diode light source of the package is from light emitting diodes (503/505/507) which is an RGB light emitting diode light source (Para 200).
In view of such teaching by Wicke, it would have been obvious to a person having ordinary skills in the art to have the at least one light emitting diode light source of Huang’s invention comprises an RGB light emitting diode light source based on the rationale of combining prior art teaching to improve similar devices in the same way (MPEP 2143).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819